—Judgments, Supreme Court, Bronx County (Ivan Warner, J.), rendered June 13, 1990, convicting defendant, after a jury trial, of robbery in the first degree and robbery in the second degree, and sentencing him to concurrent terms of 5 to 15 years and 3 to 9 years, respectively; and upon two pleas of guilty, convicting defendant of two counts of robbery in the first degree, and sentencing him to concurrent terms of 5 to 15 years, all to run concurrently, unanimously affirmed.
Viewing the evidence in a light most favorable to the People and giving due deference to the jury’s findings of credibility under the standards set forth in People v Bleakley (69 NY2d 490, 495), defendant’s guilt was proved beyond a reasonable doubt by legally sufficient evidence, and the verdict was not against the weight of that evidence. The various discrepancies in descriptions which are noted on appeal by defendant presented a question of credibility which was for the jury to resolve. Defendant’s challenge to admissibility of the .45 caliber handgun is meritless. Trial evidence sufficiently connected the defendant to the gun for purposes of admissibility. Any uncertainties as to the identification of the gun go to its weight and not to its admissibility (People v Craig, 155 AD2d 550, citing People v Miller, 17 NY2d 559). Several of defendant’s remaining contentions are unpreserved. All are without merit. Concur — Carro, J. P., Ellerin, Wallach, Kassal and Rubin, JJ.